DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a national stage entry of PCT/JP2018/018170 filed 05/10/2018.
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.	a. Certified copy of application JP2017094496 was received on 11/08//2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

- (Claim 1) a gateway apparatus selection part configured to select… 
- (Claim 1) a message conversion part configured to convert…
- (Claim 1) a transmission part configured to transmit…
- (Claim 2) a determination part configured to determine… 


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “select[ing] a first 
5.	Claims 2, 7, 11 – 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “apparatus selection part performs selection of the first and second gateway apparatuses”. It is unclear to the Examiner what selecting both gateways would mean, here. The invention is directed towards selecting between two gateways; selecting both would be redundant, and would directly undermine the purposes of e.g. dependent claim 12, which requires selecting between the gateways based on transmission capacity of the individual gateways. It also appears that selecting both gateways contradicts the Specification (see paragraph [0030] which discusses the mode of claim 2—a connection to a network supporting dual stack ipv4/ipv6—stating, “GW selection part 103 selects a[sic] gateway”). It is unclear what is being claimed here, and the claim is therefore indefinite, and rejected along with its dependent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1, 6, 8 – 10, and 14 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 7697951 B1) in view of Kuehnel (US 20100214979 A1)

	Regarding claim 1, Martin discloses subject matter relating to gateway selection. Specifically, Martin discloses a gateway apparatus (gateway; see Col. 2 Lines 57 – 67 and Fig. 2), comprising: 
	a gateway apparatus selection part (gateway; see Col. 2 Lines 57 – 67 and Fig. 2) configured to select a first gateway apparatus compliant with a first version of a communication protocol or a second gateway apparatus compliant with a second version of the communication protocol different from the first version of the communication protocol, the first and second gateway apparatuses being connected to a communication destination network (gateways; see Fig. 2; specific target gateway is selected; see Col. 4 Lines 24 – 33; gateways are connected to communication networks, and are compliant with formats (i.e. protocols) that can be different; see Col. 1 Lines 51 – 57, Col. 2 Lines 21 – 29, and Fig. 2), in such a manner that a selection rate of the first and second gateway apparatuses matches a predetermined rate (specific gateway is selected in order to balance load; see Col. 4 Lines 24 – 27); 
gateway; see Col. 2 Lines 57 – 67 and Fig. 2) configured to convert, when the version of the communication protocol with which the selected one of the first and second gateway apparatuses is compliant is different from a version of a communication protocol of a message(s) received by the gateway apparatus, the version of the message(s) (destination gateway performs protocol translation if necessary; see Col. 4 Lines 28 – 33 and Fig. 4); and 
	a transmission part (gateway; see Col. 2 Lines 57 – 67 and Fig. 2) configured to transmit a message(s) after matching the version of the communication protocol of the message(s) and the version of the communication protocol of the selected one of the first and second gateway apparatuses (translated communication is forwarded to destination; see Col. 2 Lines 3 – 5 and Fig. 4).
	Martin does not explicitly disclose the gateway selection rate is predetermined.

	Kuehnel discloses subject matter relating to gateway selection. Specifically, Kuehnel discloses that the default gateway is selected with a frequency that ensures that there is a gateway selected even in the face of changes in the communication network (i.e. a predetermined frequency) (see paragraph [0024]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Martin with Kuehnel by noting that the gateway selection of Martin is done at a predetermined rate. One of ordinary skill in the art would have found it obvious to do so, as this would provide fault tolerance as in Kuehnel, and would make the load balancing disclosed by Martin easier. Further, doing so 

	Regarding claims 6 and 14 - 17, Martin and Kuehnel teach the subject matter of the parent claim(s), as noted above. Martin further discloses:
	wherein the message(s) is a call processing message(s) based on SIP (Session Initiation Protocol) or H.323 (messages can be translated into SIP; see Col. 4 Lines 34 – 44)

	Regarding claim 8, Martin and Kuehnel teach the subject matter of the parent claim(s), as noted above. Martin further discloses:
	comprising a function of dynamically changing the selection rate based on load on the first and second gateway apparatuses or the number of error responses from the first and second gateway apparatuses (selection is done for load balancing purposes; see Col. 4 Lines 20 – 27).

	Regarding claim 9, Martin discloses a message transmission method, comprising: 
	causing a gateway apparatus to select a first gateway apparatus compliant with a first version of a communication protocol or a second gateway apparatus compliant with a second 3 Appln. No.: 16/611,925 version of the communication protocol different from the first version of the communication protocol, the first and second gateway apparatuses being connected to a communication destination network (gateways; see Fig. 2; specific target gateway is selected; see Col. 4 Lines gateways are connected to communication networks, and are compliant with formats (i.e. protocols) that can be different; see Col. 1 Lines 51 – 57, Col. 2 Lines 21 – 29, and Fig. 2), in such a manner that a selection rate of the first and second gateway apparatuses matches a predetermined rate (specific gateway is selected in order to balance load; see Col. 4 Lines 24 – 27);
	causing the gateway apparatus to convert, when the version of the communication protocol with which the selected one of the first and second gateway apparatuses is compliant is different from a version of a communication protocol of a message(s) received by the gateway apparatus, the version of the message(s) (destination gateway performs protocol translation if necessary; see Col. 4 Lines 28 – 33 and Fig. 4); and
	causing the gateway apparatus to transmit a message(s) after matching the version of the communication protocol of the message(s) and the version of the communication protocol of the selected one of the first and second gateway apparatuses (translated communication is forwarded to destination; see Col. 2 Lines 3 – 5 and Fig. 4).
	Martin does not explicitly disclose the gateway selection rate is predetermined.

	Kuehnel discloses subject matter relating to gateway selection. Specifically, Kuehnel discloses that the default gateway is selected with a frequency that ensures that there is a gateway selected even in the face of changes in the communication network (i.e. a predetermined frequency) (see paragraph [0024]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Martin with Kuehnel by 

	Regarding claim 10, Martin discloses a non-transitory computer-readable storage medium that records a program, causing a computer constituting a gateway apparatus to perform processing for (gateway; see Col. 2 Lines 57 – 67 and Fig. 2; the Examiner understands a gateway as comprising a non-transitory computer readable medium containing code to operate the gateway): 
	selecting a first gateway apparatus compliant with a first version of a communication protocol or a second gateway apparatus compliant with a second version of the communication protocol different from the first version of the communication protocol, the first and second gateway apparatuses being connected to a communication destination network (gateways; see Fig. 2; specific target gateway is selected; see Col. 4 Lines 24 – 33; gateways are connected to communication networks, and are compliant with formats (i.e. protocols) that can be different; see Col. 1 Lines 51 – 57, Col. 2 Lines 21 – 29, and Fig. 2), in such a manner that a selection rate of the first and second gateway apparatuses matches a predetermined rate (specific gateway is selected in order to balance load; see Col. 4 Lines 24 – 27);
destination gateway performs protocol translation if necessary; see Col. 4 Lines 28 – 33 and Fig. 4); and 
	transmitting a message(s) after matching the version of the communication protocol of the message(s) and the version of the communication protocol of the selected one of the first and second gateway apparatuses (translated communication is forwarded to destination; see Col. 2 Lines 3 – 5 and Fig. 4).
	Martin does not explicitly disclose the gateway selection rate is predetermined.

	Kuehnel discloses subject matter relating to gateway selection. Specifically, Kuehnel discloses that the default gateway is selected with a frequency that ensures that there is a gateway selected even in the face of changes in the communication network (i.e. a predetermined frequency) (see paragraph [0024]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Martin with Kuehnel by noting that the gateway selection of Martin is done at a predetermined rate. One of ordinary skill in the art would have found it obvious to do so, as this would provide fault tolerance as in Kuehnel, and would make the load balancing disclosed by Martin easier. Further, doing so would have been a use of a technique known in the art to improve a similar device, with .

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 7697951 B1) in view of Kuehnel (US 20100214979 A1) and in further view of Reddy (US 20120082158 A1).

	Regarding claim 3, Martin and Kuehnel teach the subject matter of the parent claim(s), as noted above. Martin and Kuehnel do not explicitly disclose the limitations of claim 3.

	Reddy discloses subject matter relating to gateways in an IPv4/IPv6 SIP environment. Specifically, Reddy discloses:
	wherein the first and second gateway apparatuses are a gateway apparatus compliant with a call processing message(s) based on Internet protocol version 4 and a gateway apparatus compliant with a call processing message(s) based on Internet protocol version 6 (ipv4 SVC access module (i.e. GW) and ipv6 SVC access module (i.e. GW); see paragraphs [0035], [0104], and Fig. 17).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Martin and Kuehnel with Reddy by specifying that the gateways are ipv4 and ipv6. As both Martin and Kuehnel both disclose using IP packets, and teach using gateways with different formats, one of ordinary skill in the art would have found It obvious to do so, in order to support the common protocol .
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A) US 20140074994 A1 – Honda – Gateway Selection

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825.  The examiner can normally be reached on M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/S.S./Examiner, Art Unit 2464    

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464